DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-3, 5-6, 8, 12-16, 19-22, and 24-26 are pending and under examination.
Claims 4, 7, 9-11, 17-18, and 23 have been canceled.

Response to Amendment
The 112(f) claim interpretations set forth set forth in the Non-Final Rejection mailed on 01/26/2022 have been maintained.
The amended claims received on 05/23/2022 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 01/26/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/23/2022, the previous prior art rejection based on Saha has been modified to address the amended claims (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a signal generating unit configured to generate an optical signal” of claims 1, 14, and 24.
“a receiving unit configured to receive an optical output signal” of claims 1, 12, 14, and 24.
“an evaluating unit configured to determine the at least one process variable” of claims 1, 14, 15, and 24.

Claim limitation “signal generating unit” is a claim limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant(s) specification, para. [0046], states “The signal generating unit 6 preferably, a broadband light source generates at least one optical input signal and couples it into the optical waveguide 4”.  Therefore, the Examiner is interpreting claim limitation “signal generating unit” as a light source and equivalents thereof in accordance with para. [0046] of applicants instant specification.

Claim limitation “receiving unit” is a claim limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant(s) specification, para. [0019], states “The system furthermore comprises a receiving unit, which is preferably a photoelectric converter”.  Therefore, the Examiner is interpreting claim limitation “receiving unit” as a photoelectric converter and equivalents thereof in accordance with para. [0046] of applicants instant specification.

Claim limitation “evaluating unit” is a claim limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant(s) specification states:
Para. [0019]: “An evaluating unit is, moreover, provided, which determines the at least one process variable based upon the at least one electrical signal output signal”.
Para. [0034]: “According to an advantageous development of the system according to the present disclosure, the signal generating unit and the receiving/evaluating unit, and thus the sensitive electronic/electric components of the system, are arranged outside the container and thus outside the process”.
Therefore, the Examiner is interpreting claim limitation “evaluating unit” as an electronic component of the system that determines at least one process variable based upon the at least one electrical signal output signal, such as a processor, and equivalents thereof in accordance with para. [0019, 0034] of applicants instant specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 recites “the substrate is a coating on the container wall”.  Claim 1 lines 24-25 have been amended to recite “a substrate, wherein the substrate is a portion of the container wall”.  It is unclear if the substrate is the container wall itself, as defined in claim 1, or if the substrate is a coating on the container wall, as defined by claim 25.  A similar rejection is made over claim 26 in view of claim 24. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 12-16, 19-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al. (US 2015/0280290; hereinafter “Saha” – already of record).

Regarding claim 1, Saha discloses a system for determining at least one process variable of a medium arranged in a container, wherein the medium is a fluid medium, including a gas, gas mixture, liquid, granulate, and/or powder, the system (Saha; [0031, 0035]), comprising: 
a container (Saha; fig. 1(A), #110, [0033]) having a container wall (Saha; fig. 1(A), #114, [0034]) and adapted to contain the medium (Saha; fig. 1(A), #111-1, #111-2, #111-3, #112, #113, [0034-0035]), wherein at least a portion of the container wall is defined by a window (Saha; portion of container wall 114 where optical fiber extends through, figs. 1(A), 1(C), [0038]); 
an optical fiber Bragg sensor (Saha; fig. 1(A), #120, [0036-0037]) comprising an optical waveguide (Saha; optical fiber 120 functions as a waveguide or “light pipe” to transmit light; [0036]) including a plurality of fiber Bragg grating groups at defined intervals (Saha; fig. 1(A), #130-1, #130-2, [0037]), each including at least one fiber Bragg grating (Saha; [0037]), which is configured to be affected by at least one process variable of the medium to be determined (Saha; the stacked layers of medium including cathode and anode material increase in thickness during charge/discharge cycles, the growth of the electrode stack is translated in a lateral expansion of the cell wall [0035], 130-21 is operably bonded to either an inside surface of cell wall 114 or to one of the electrode layers 111-1 and 111-2 and configured to measure an internal mechanical strain [0038], 130-22 is configured to measure an internal temperature [0038].  Internal optical sensor may also be used to measure one or more parameters such as vibration, ion concentration, or chemistry [0038]),
wherein at least one fiber Bragg grating group is configured to enable at least two different process variables to be determined selectively (Saha; [0050]), wherein the process variables are temperature, pressure, fill-level, flow rate, mechanical stress, pH value, turbidity, and/or concentration of a substance, an atomic or molecular gas, or a portion of at least one gaseous, liquid or solid component (Saha; [0042]); 
a signal generating unit (Saha; fig. 1(A), #142. [0040]) configured to generate an optical input signal and to couple the input signal into the optical waveguide (Saha; light source is controlled to transmit light having one or more wavelengths through optical waveguide 120 to optical sensors 130-1 and 130-2 to generate light signals L1 and L2 [0040]); 
a receiving unit (Saha; fig. 1(A), #143, [0040]) configured to receive an optical output signal from the optical waveguide and to convert the optical output signal into an electrical output signal (Saha; light signals L1 and L2 output from the optical waveguide are received by light sensor 143-1, and electronic circuity for converting the light signals into an electrical strain data signal S and electrical temperature data signal T [0040]); 
a lens system configured to optically couple the fiber Bragg sensor in optical communication with the signal generating unit and the receiving unit via the window (Saha; light source/analyzer 700 is utilized to implement light source/analyzer 141 of embodiment of FIG 1(A) [0064].  Optical fiber 706/120 is in optical communication with the signal generating unit 705/142 and receiving unit 700/143 and includes a lens system 740, 730; fig. 7, [0064]), wherein the window is composed of a material transparent to the optical input signal and optical output signal (Saha; optical fiber is an elongated thin transparent fiber that functions to transmit light [0036].  Note: the portion of fiber 120 that extends through wall 114 of container 110 defines a “window”); and 
an evaluating unit (Saha; fig. 1(A), #144, [0040-0041]) configured to determine the at least one process variable based upon the electrical output signal (Saha; strain signal S and temperature signal T are sent to processor 144 to analyze the output signals [0040-0041]), 
wherein a subsection of the optical waveguide is integrated into a substrate, wherein the substrate is a portion of the container wall (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038]), and 
wherein the subsection of the optical waveguide includes at least one fiber Bragg grating group arranged to interact with the medium (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 and configured to measure an internal mechanical strain [0038]).  

Regarding claim 3, Saha discloses the system of claim 1 above, wherein the optical waveguide includes of a fiber having a higher refraction index than the medium interacting with the at least one fiber Bragg grating (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037]).
Note: The optical waveguide fiber having a higher refraction index than the medium interacting with the fiber Bragg grating relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 5, Saha discloses the system of claim 1 above, wherein the optical waveguide is embodied such that at least one fiber Bragg grating or at least one fiber Bragg grating of a fiber Bragg grating group interacts with the medium via an evanescent field to enable determining the at least one process variable of the medium (Saha discloses a case where cladding of the optical fiber is stripped away from the sensor area to increase sensitivity to the chemical environment of the sensor [0047].  Therefore, being consistent with para. [0048] of Applicant(s) specification with regards to FBG interacting with the media via an evanescent field).  

Regarding claim 6, Saha discloses the system of claim 1 above, wherein the optical waveguide includes a surface layer in a subregion of the optical waveguide, wherein the surface layer is embodied to increase a sensitivity of the at least one fiber Bragg grating to the at least one process variable of the medium to be determined (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037], the refractive index n can be made sensitive to the chemical environment of the sensor by adding appropriate coatings to the sensitive area [0047]).  

Regarding claim 8, Saha discloses the system of claim 1 above, wherein the container wall includes a coupling component configured such that at least one of two end regions of the optical waveguide is connected or connectable to the coupling component (Saha; first portion 121 of optical fiber 120 is operably connected to EED 110 by way of a suitable connecting structure [0036]).  

Regarding claim 12, Saha discloses the system of claim 1, wherein the receiving unit is disposed on the substrate or integrated into the substrate (Saha discloses light signals L1, L2 are received by optical fiber and transmitted to the receiving unit 143.  Therefore, the portion of the light receiving unit that receives L1 and L2 being disposed on the bonded portion having the substrate [0040]).  

Regarding claim 13, Saha discloses the system of claim 1 above, wherein the receiving unit is a photoelectric converter (Saha; discloses converting light signals to electrical parameters [0011, 0040]).  

Regarding claim 14, Saha discloses the system of claim 1 above, wherein the signal generating unit, the receiving unit and/or the evaluating unit are disposed outside the container (Saha; fig. 1(A)).  

Regarding claim 15, Saha discloses the system of claim 1 above, further comprising a control system configured to communicate with the evaluating unit, the communication being wired or wireless (Saha; fig. 1(A), #140, [0033, 0039, 0041]).  

Regarding claim 16, Saha discloses the system of claim 1 above, wherein the container is a single-use or disposable container.
Note:  The usage of the container relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 19, Saha discloses the system of claim 1 above, wherein the optical fiber Bragg sensor is embodied to determine the color of the medium (Saha discloses a fiber Bragg grating sensor on a fiber optic cable that reflects light in multiple wavelength bands; fig. 5, [0062].  The Examiner notes that reflected light in the visible light spectrum from 380-700 nm of the electromagnetic spectra will determine the color of the medium.  Therefore, the device of Saha being capable of determining the color of the medium).  

Regarding claim 20, Saha discloses the system of claim 1 above, wherein the optical fiber Bragg sensor is embodied to determine at least one metabolite or the concentration of a metabolite, wherein the metabolite is an intermediate product in a biochemical metabolic process (Saha; [0042].
Note: What the fiber Bragg sensor determines is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 21, Saha discloses the system of claim 1 above, wherein the optical input signal is coupled into the optical waveguide at a power that is less than the maximum power permissible for an explosion-hazard area (The device of Saha is operable within a battery cell [0035].  Therefore is operable within an explosion-hazard area).  
Note: What the optical waveguide permissible powered levels are is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 22, Saha discloses the system of claim 21 above, wherein the system is powered at a power that is less than the maximum power permissible for the explosion-hazard area (The device of Saha is operable within a battery cell [0035].  Therefore is operable within an explosion-hazard area).  
Note: What the optical waveguide permissible powered levels are is a matter of function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 24, Saha discloses a system for determining at least one process variable of a medium arranged in a container, wherein the medium is a fluid medium, including a gas, gas mixture, liquid, granulate and/or powder, the system (Saha; [0031]), comprising: 
a container (Saha; fig. 1(A), #110, [0033]) having a container wall (Saha; fig. 1(A), #114, [0034]) and adapted to contain the medium (Saha; fig. 1(A), #111-1, #111-2, #111-3, #112, #113, [0034-0035]); Response to Final Office Action Accompanied by AFCP RequestApplication No.: 15/850,573Attorney Docket No.: CD0751-US
an optical fiber Bragg sensor (Saha; fig. 1(A), #120, [0036-0037]) comprising an optical waveguide (Saha; optical fiber 120 functions as a waveguide or “light pipe” to transmit light; [0036]) including a plurality of fiber Bragg grating groups at defined intervals (Saha; fig. 1(A), #130-1, #130-2, [0037]), each including at least one fiber Bragg grating (Saha; [0037]), which is configured to be affected by at least one process variable of the medium to be determined (Saha; the stacked layers of medium including cathode and anode material increase in thickness during charge/discharge cycles, the growth of the electrode stack is translated in a lateral expansion of the cell wall [0035], 130-21 is operably bonded to either an inside surface of cell wall 114 or to one of the electrode layers 111-1 and 111-2 and configured to measure an internal mechanical strain [0038], 130-22 is configured to measure an internal temperature [0038].  Internal optical sensor may also be used to measure one or more parameters such as vibration, ion concentration, or chemistry [0038]),
wherein at least one fiber Bragg grating group is configured to enable at least two different process variables to be determined selectively (Saha; [0050]), wherein the process variables are temperature, pressure, fill-level, flow rate, mechanical stress, pH value, turbidity, and/or concentration of a substance, an atomic or molecular gas, or a portion of at least one gaseous, liquid or solid component (Saha; [0042]); 
a signal generating unit (Saha; fig. 1(A), #142. [0040]) configured to generate an optical input signal and to couple the input signal into the optical waveguide (Saha; light source is controlled to transmit light having one or more wavelengths through optical waveguide 120 to optical sensors 130-1 and 130-2 to generate light signals L1 and L2 [0040]); 
a receiving unit (Saha; fig. 1(A), #143, [0040]) configured to receive an optical output signal from the optical waveguide and to convert the optical output signal into an electrical output signal (Saha; light signals L1 and L2 output from the optical waveguide are received by light sensor 143-1, and electronic circuity for converting the light signals into an electrical strain data signal S and electrical temperature data signal T [0040]); 
an evaluating unit (Saha; fig. 1(A), #144, [0040-0041]) configured to determine the at least one process variable based upon the electrical output signal (Saha; strain signal S and temperature signal T are sent to processor 144 to analyze the output signals [0040-0041]), 
wherein a subsection of the optical waveguide includes at least one fiber Bragg grating group arranged to interact with the medium (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 and configured to measure an internal mechanical strain [0038]), and 
wherein the subsection of the optical waveguide is integrated into a substrate, wherein the substrate is a portion of the container wall (Saha; optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038]).  

Regarding claim 25, Saha discloses the system of claim 1 above, wherein the substrate is a coating on the container wall (Saha discloses bonding the sensor 130-21 to the internal wall 114 [0038].  The bonding agent comprising a substrate coating).  

Regarding claim 26, Saha discloses the system of claim 24 above, wherein the subsection of the optical waveguide is integrated into a coating on the container wall (Saha discloses bonding the sensor 130-21 to the internal wall 114 [0038].  The bonding agent therefore comprising a coating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saha and further in view of Allison et al. (US 5,812,729; hereinafter “Allison” – already of record).

Regarding claim 2, Saha discloses the system of claim 1 above, wherein the optical waveguide includes a core and a cladding surrounding the core at least partially (Saha; sensors 130-1 and 130-2 are formed within the core of optical fiber 120 [0037], stripping the cladding over the sensor element increases sensitivity [0047].  Accordingly, optical fiber 120 comprises a core and cladding surrounding the core).
Saha does not specifically disclose wherein the core is composed of a material having a higher refraction index than a material of the cladding.
However, Allison discloses a fiber comprising a core and cladding (Allison; col. 7 lines 10-16) wherein the cladding has a lowering index of refraction than core (Allison; col. 7 lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fiber of Saha such that the core is composed of a material having a higher refraction index than a material of the cladding, as taught by Allison, because Allison teaches the cladding whose index of refraction that is sufficiently low relative to that of the core prevents the loss of light from the core (Allison; col. 7 lines 10-16).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Saha and Allison both teach a fiber comprised of a core and cladding.

Response to Arguments
Applicants arguments filed on 05/23/2022 have been fully considered but were not found persuasive.

Applicants argue on pages 8-9 of their remarks towards the 102 rejection over claims 1 and 24 that Saha does not teach the amended claim language “wherein the subsection of the optical waveguide is integrated into a substrate, wherein the substrate is a portion of the container wall”.  Applicants state Saha teaches the optical sensor 130-21 is “operably bonded to an inside surface of the cell wall” which is not the same as “integrated into” as recited in claims 1 and 24.  Applicants refer to para. [0045] of their instant specification which describes “the optical waveguide 4 is arranged in the wall 8 of the container 2 and is thus integral part of the container 2”.  Applicants argue that the optical sensor 130-21 is therefore connected to a surface within the cell wall, not integrated into a substrate comprising a portion of the wall.  The examiner respectfully disagrees with applicants arguments. (1) The claim language merely recites “a subsection of the optical waveguide is integrated into a substrate, wherein the substrate is a portion of the container wall”.  In other words, the claims do not require the waveguide to be “arranged in the wall of the container”, but rather “integrated into a substrate”.  (2) The definition of “integrate” states: (i) to form, coordinate, or blend into a functioning or unified whole, (ii) to incorporate into a larger unit, (iii) to unite with something else”.  Saha discloses optical sensor 130-21 operably bonded to an inside surface of cell wall 114 [0038].  The optical sensor 130-21 is therefore “incorporated” or “united” to function with a larger unit as a whole.  Accordingly, Saha teaches the claim limitations as amended.  (3) Applicants arguments appear to be directed towards an alternative embodiment of the device which requires the optical waveguide 4 being arranged in the wall 8 of the container.  In contrast, the claims recite “a subsection of the optical waveguide is integrated into the substrate”.  If applicant(s) are intending for the invention to be directed towards the alternative embodiment, the examiner suggests amending the claim language to recite “where arranged in the wall of the container

Applicant(s) further argue on page 9 of their remarks towards the 102 rejection over claims 1 and 24 that the layered structure of the electrochemical energy device discloses in Saha is not a fluid medium, as recited in claims 1 and 24.  Applicants contend that Saha does not disclose an optical Bragg sensor “configured to be affected by at least one process variable of the medium” because applicants optical fiber Bragg sensor is configured to operate upon a fluid medium, it is structured accordingly, including being integrated into the wall of the container, unlike Saha.  (1) With respect to applicants arguments regarding the Bragg sensor being integrated into the wall of the container, the Examiner notes these arguments have previously been discussed in para. [46] above.  (2) The claim language has been amended to recite “A system for determining at least one process variable of a medium arranged in a container, wherein the medium is a fluid medium, including a gas, gas mixture, granulate and/or powder”.  Saha specifically discloses “Although the approaches disclosed herein are described with particular reference to electrochemical energy storage devices (e.g., rechargeable batteries and battery packs and supercapacitors), the approaches are also applicable to other electrochemical energy devices, such as fuel cell stacks, turbine-based power system, and other types of energy storage and power generation devices and system that utilize intercalation materials in the manner described herein”; [0031].  The examiner notes that fuel cells contain hydrogen (gas), and turbines operate using steam, gas, air, or other fluids. Furthermore, Saha specifically discloses the container comprises “graphite and guest species 112 comprises lithium-ions, and electrolyte 112 comprises LiPF6 salt in an organic solvent”; [0035].  The examiner notes graphite and LiPF6 salts are granulates, and an electrolyte is a medium containing ions.  (3) The medium itself is not part of the claimed invention.  Accordingly, what the container comprises amounts to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. (4) With respect to applicants argument Saha does not disclose an optical Bragg sensor “configured to be affected by at least one process variable of the medium”, Saha discloses “In various implementations, the strain and temperature parameters of battery 201 as a whole, e.g., average parameters across multiple cells, and/or strain/temperature parameters of one or more of the battery cells can be monitored. In addition to strain and temperature, a non-limiting illustrative set of additional parameters that may be monitored by the sensors includes one or more of stress, internal pressure, ion concentration, and/or chemical composition or concentration.” [0042].  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Wang et al. (US 2011/0302694) discloses an optical waveguide arranged in the wall of a container; fig. 13, [0168].
Dia et al. (US 2009/0041405) discloses a Bragg grating sensor integrated onto a substrate for measuring the refractive index of a surrounding liquid or gas; fig. 1(b), [0002]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798